Title: From James Madison to James Monroe, 6 March 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Mar 6 1824
        
        A very near friend of Mr. Stone of Fredg. who is not ignorant of my having on former occasions testified my regard for his worth & his welfare, is very anxious that I should bring him again to your view. It seems that Mr. Stone has turned his thoughts & his hopes to the vacancy lately produced by the death of Col. Freeman; and the application to me has a more immediate reference to that object. It is not without regret that I trouble you with this departure from my general rule; but I cannot well decline the requested repetition of my esteem for the character of this gentleman, and the satisfaction with which I should see his situation improved in any way compatible with the public & impartial considerations which necessarily govern your appointments to office. I speak, I believe, the general opinion as well as my own when I say of Mr. Stone that he possesses a clear understanding, a familiarity with the accounts & business incident to mercantile life, industrious habits, and very agreeable manners, and an integrity wch. has borne the severe trials of misfortune in his pursuits. With the highest respect
        
          James Madison
        
      